The question involved in this case is whether or not an appeal may be taken by transcript from an order which sustains a motion to discharge a writ in garnishment. This matter has been directly passed upon by this court and held to come within the general rule that motions and applications to the court, affidavits in support thereof, and rulings made thereon, are not a part of the transcript or record proper, and can only be considered by this court when presented to the same by case-made or bill of exceptions. Both motions to discharge garnishment and motion to discharge attachment are within this rule. Lamb v. Young, 24 Okla. 614, 104 P. 335; Exchange National Bank of Ardmore v. Merritt, 108 Okla. 184, 235 P. 180.
The plaintiff caused a writ in garnishment to be levied, and the defendant, the judgment debtor, appeared and filed a motion to quash the garnishment and discharge the same, which was by the district court granted. This appeal is from the order made thereon and comes to this court by transcript. Since the above cases hold that the ruling by the court can be presented only upon case-made or bill of exceptions, the appeal is dismissed.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, WELCH, CORN, GIBSON, and PHELPS, JJ., concur. BAYLESS and BUSBY, JJ., absent.